FAIRCHILD, Senior Circuit Judge,
concurring.
I agree with the reasoning of the majority and write separately only to express the following points.
I
The applicable statutes leave the determination of habitability to the discretion, not closely circumscribed in terms of necessity for the public welfare, of those charged with their enforcement. (See majority opinion at 143-144.) That being so, an order to a tenant to vacate does constitute a taking, at least where the premises is not so clearly uninhabitable that no reasonable person could find otherwise. The latter, however, is an issue of fact that has to be left for determination by the factfinder. That is to say, there is a taking only insofar as there was room for the exercise of discretion. Where the evidence of uninhabita-bility is so overwhelming that no reasonable person could conclude to the contrary the mere adjudication of that status by the state does not require compensation.
*149II
Although we have not yet arrived at the issue of damages, some expression of caution in that direction is appropriate. A discretionary determination of uninhabita-bility or other cause to vacate is a taking both of the interest of the owner of the premises (although only a partial taking) and of the tenant. A tenant from month to month has a right to occupy for the balance of the current month and for the succeeding month, subject to the payment of rent, and the same is true of a fixed term tenant for the period of his lease. Loss of such rights, as well as the costs of moving, of locating comparable quarters, and so forth would be quantifiable as damages. A tenant might also be able to demonstrate a value for the probability of being able to stay in the future, but that factor is not a certainty and also would be subject to the rental obligation. Further, the tenant may be entitled to recover something from the landlord, assuming some sort of breach on his part, and that recovery may have to be offset against what may be recovered from the governmental entities. The point is that although the tenant may be able to recover some damages for the taking, they may not amount to very much once all of the relevant considerations — including the obligation to pay rent, the speculative nature of continued tenancy, the availability of redress against the landlord, and the like — are taken into account. It only makes sense at this juncture to express this word of caution.